United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                    August 29, 2006

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 05-30734


JOSELITO MADRIAGA LIM, on behalf of himself and all other current
    and former employees of Offshore Specialty Fabricators, Inc.
   similarly situated; ADELITO M. AGANON; RICHARD AGCAOILI; LUIS
                AGNABO; ANTONIO P. ALCANTARA; ET AL,

                                           Plaintiffs-Appellants,

                              versus

               OFFSHORE Specialty FABRICATORS INC.,

                                              Defendant-Appellee.

                                Cons./w
                          Case No. 05-30736
    BIENVENIDO BALBIN; EDMUNDO BEBAYO; ROMEO COGOLLO; CEFERINO
     DURANA; REYNALDO FERNANDEZ; FRANSLIE GULLE; RENATO LATIZA;
  REYNALDO SACDALAN; JOEL SORONIO; ARLIE TALADUCON, JR.; ROLANDO
                              TOLENTINO,

                                           Plaintiffs-Appellants,

                              versus

               OFFSHORE Specialty FABRICATORS INC.,

                                              Defendant-Appellee.


          Appeals from the United States District Court
               for the Eastern District of Louisiana
                           (2:03-CV-2231)




Before JONES, Chief Judge, and BARKSDALE and BENAVIDES, Circuit

Judges.
PER CURIAM:*

     In June 2005, our court vacated the district court’s denial of

Offshore Specialty Fabricators’ (OSFI) motions to dismiss and

“REMANDED to district court for further proceedings consistent with

[the] opinion”.     Lim v. Offshore Specialty Fabricators, Inc. (Lim

I), 404 F.3d 898, 908 (5th Cir.), cert. denied, 126 S. Ct. 365

(2005). Plaintiffs–Appellants (Lim) challenge the district court’s

dismissing this action, on remand, for improper venue, pursuant to

Federal Rule of Civil Procedure 12(b)(3).                AFFIRMED.

                                       I.

     In 2002, Lim filed an opt–in collective action against his

employer, OSFI, “claiming violations of the minimum wage and

maximum hour (overtime) requirements of the Fair Labor Standards

Act, 29 U.S.C. § 20 et seq. (FLSA)”.            Id. at 900.     Lim’s employment

contract   included     an     arbitration     clause,   as   mandated   by    the

Philippine     Overseas      Employment       Administration,    requiring     all

employment     claims     be    resolved       through   arbitration     in    the

Philippines.      Id.     Further, the contract was covered by the

Convention on the Recognition and Enforcement of Foreign Arbitral

Awards, 10 June 1958, 21 U.S.T. 2517, T.I.A.S. No. 6997, 330

U.N.T.S. 38, reprinted in 9 U.S.C.A. § 201 (Convention).                 Id.    In

response, “OFSI moved to dismiss [the action], claiming:                       the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                          2
[contract] require[s] arbitration in the Philippines; and the

Convention      ...    requires     district      court   enforcement     of    the

arbitration clause”.          Id.

     The district court denied that motion, holding the arbitration

clause violated Louisiana public policy.                Id. at 901.     In Lim I,

however, our court reversed and remanded for further proceedings,

holding arbitration was required.

     On remand, the district court in May 2005 dismissed the

action.     That June, it denied Lim’s motion to reconsider.

                                         II.

     Lim      claims    the   district        court   should   have:      retained

jurisdiction “pursuant to the provisions of the Convention[;] given

the plaintiffs an opportunity to test the sufficiency of ... the

Phillippines as a forum for the arbitration of their wage and hour

claims[;]     and,     if   found   sufficient,       should   have    stayed   the

proceedings and ordered the parties to arbitrate the claims”.

Accordingly, he claims the court failed to conduct the “further

proceedings” required by Lim I by dismissing the action instead of

retaining limited jurisdiction.                 OFSI responds that the court

properly dismissed the action in response to Lim I.                   We review de

novo.   See     Mitsui & Co. (USA), Inc. v. Mira M/V, 111 F.3d 33, 35

(5th Cir. 1997) (enforceability of forum-selection clause reviewed

de novo).




                                          3
       Lim I held the district court was not the proper venue for Lim

to file his claims.       Contrary to Lim’s contentions, the district

court on remand did not fail to conduct “further proceedings”; the

Rule    12(b)(3)     dismissal    was    the   type   of   proceeding     Lim   I

contemplated.        Therefore,    the    district    court   did   not   err   by

dismissing    this    action     for    improper   venue   without    retaining

jurisdiction.      See Mitsui, 111 F.3d 33 (affirming district court’s

dismissal based on forum-selection clause where court did not

retain jurisdiction); Assetworks, Inc. v. City of Cincinnati, 2003
U.S. Dist. LEXIS 23877, at *3 (W.D. Tex. 31 A.K. Marsh. 2003) (adopting

magistrate’s recommendation to dismiss for improper venue, without

retaining jurisdiction).

                                        III.

       For the foregoing reasons, the judgment is

                                                                    AFFIRMED.




                                         4